Page 1

 

EXHIBIT 10.31

COLLABORATIVE RESEARCH AND EVALUATION AGREEMENT

This Collaborative Research and Evaluation Agreement (“Agreement”), effective on
the date the last Party executes this Agreement (“Effective Date”), is by and
between MiMedx, Inc., a Florida corporation having its principal address at 1234
Airport Rd., Suite 105, Destin, FL 32541 (“MIMEDX”), and Regeneration
Technologies, Inc., a Delaware corporation having its principal address at 11621
Research Circle, Alachua, FL 32615 (“RTI”). As used herein, RTI and MIMEDX may
be referred to collectively as “the Parties” or individually as a “Party.”

WHEREAS, MIMEDX holds an exclusive, worldwide license with Shriners Hospitals
for Children and the University of South Florida Research Foundation for
intellectual property covering the polymerization chemistry of NDGA as applied
to biological materials, bioprostheses, or devices created through its
application, as defined in United States Patent Nos. 6,565,960, 6,821,530, and
other pending applications;

WHEREAS, RTI is a processor of orthopedic and other biologic matrix surgical
implants, and has experience in, and certain proprietary technology related to,
the generation and characterization of efficacious and safe in-vivo applications
of biomaterials for the repair and natural healing of human bone and other human
tissues;

WHEREAS, RTI and MIMEDX previously executed a Mutual Confidentiality and
Nondisclosure Agreement having an effective date of June 22, 2007;

WHEREAS, RTI and MIMEDX anticipate that this Agreement will allow them to
jointly determine the feasibility of creating a commercially viable methodology
for combining MIMEDX’s NDGA technology with RTI’s biological matrix surgical
implants and cleaning and sterilization technologies; and

WHEREAS, it is the intent of RTI and MIMEDX that the work performed as a result
of this Agreement, and any intellectual property derived therefrom, shall be
afforded the prior art protections provided for by the CREATE Act of 2004, as
codified by 35 USC 103 (c).

NOW, THEREFORE, in view of the foregoing premises, and in consideration of the
mutual covenants, terms and conditions hereinafter set forth, the Parties hereto
agree as follows:

1. Definitions

1.1 “MIMEDX” Technology” shall mean patents, patent applications, know-how,
trade secrets, and all technology owned, controlled, or licensed by MIMEDX as of
the Effective Date or thereafter during the Term of this Agreement, that relates
specifically to biomaterials for soft tissue repair, such as tendons, ligaments
and cartilage, as well as the production of polymerized collagen for medical
and/or surgical use, devices and/or components, including, but not limited to,
the polymerization chemistry of NDGA as applied to biological materials,
bioprostheses, or devices created through its application. This includes, but is
not necessarily



--------------------------------------------------------------------------------

Page 2

 

limited to, the technology as covered in US patents 6,565,960 and 6,821,530 and
all immediate extensions thereof, past, present and future.

1.2 “RTI Technology/Biomaterials” shall mean patents, patent applications,
know-how, trade secrets and all technology owned, controlled, or licensed by RTI
as of the Effective Date or thereafter during the Term of this Agreement, that
relates specifically to RTI Biomaterials, specifically including RTI’s
proprietary allograft, xenograft and biological matrix technologies, cleansing,
sterilization, packaging and distribution of RTI proprietary allograft,
xenograft and biological matrix implants, as well as technology useful in
manufacturing, and clinical and other uses of RTI Biomaterials.

1.3 “Project Technology” shall mean every technology, material, process, device,
or article of manufacture which is newly discovered, developed, made, perfected,
improved, designed, engineered, devised, acquired, produced, conceived, or first
reduced to practice by MIMEDX and/or RTI or any of their employees or agents in
the course of performing their obligations hereunder, whether tangible or
intangible, including without limitation each and every invention, work of
authorship, trade secret, formula, process, routine, subroutine, technique,
concept, method, idea and algorithm, and all software and related documentation
in any source of development (including but not limited to source code, objects
code, flow charts, diagrams and other materials of any type whatsoever) and all
rights of any kind in or to any of the foregoing (including without limitation
copyrights, trade secret rights and patent rights) regardless of whether any or
all of the foregoing constitutes copyrightable or patentable subject matter.

1.4 “Confidential Information” shall be given the meaning as defined in Article
4, below. Unless expressly stated to the contrary, or as may be otherwise
clearly gleaned from the context, the term “Confidential Information” as used
throughout this Agreement shall be deemed to include information as to trade
secrets that have been designated as “Confidential ad infinitum,” as defined in
Section 4.3, below.

1.5 “Protocol” shall mean a detailed scientific plan to explore the feasibility
of the synergistic combination of RTI Technology/Biomaterials and MIMEDX
Technology (as outlined in the Statement Of Work, attached hereto and
incorporated by reference as Exhibit A).

1.6 “Project” shall mean the research, experimentation and evaluation performed
and to be performed by RTI and MIMEDX pursuant to this Agreement as outlined in
Exhibit A to determine the feasibility of using the MIMEDX Technology to enhance
RTI’s Biomaterials for use in healthcare settings, to determine the feasibility
of using the RTI Technology to enhance MIMEDX Biomaterials for use in healthcare
settings, and/or to facilitate the use of MIMEDX Technology in healthcare
settings.

1.7 “Project Results” shall mean all tangible outputs produced in relation to
the Project, including Project Technology, data, results or any other
information generated or



--------------------------------------------------------------------------------

Page 3

 

developed by either RTI or MIMEDX, or their respective employees, agents or
consultants, in conducting the Project.

2. Description of the Project

2.1 Work to be Performed by RTI and MIMEDX. RTI and MIMEDX shall perform the
work contemplated by the Project in accordance with the desired project
characteristics and guidelines set forth in Exhibit A.

2.2 Description of Research and Evaluation Procedures

2.2.1 The Project described in the Statement of Work, Exhibit A, shall be
conducted by both Parties as a collaborative effort under the direction of the
Project Managers, to be appointed as set forth in Section 5.1.

2.2.2 Both Parties shall provide scientific personnel and technical expertise to
carry out the Project. Both Parties shall bear their own expenses associated
with the scientific personnel and technical expertise it provides, as further
described in Exhibit A.

2.2.3 To the extent necessary to carry out the collaborative research and
evaluation contemplated by the Project, or as may be necessary to obtain
governmental and regulatory approvals for Protocols, the Parties shall exchange
all necessary technical information, including all preclinical and clinical
information, and shall provide all necessary technical assistance and training
to the other. All information transferred, provided or exchanged under this
Section 2.2.3 shall be subject to the confidentiality requirements set forth in
Article 4.

2.2.4 Each Party agrees to make its employees and non-employee consultants
reasonably available at their respective places of employment to consult with
the other Party on issues arising during the Project and in connection with any
request from any regulatory agency, including, without limitation, regulatory,
scientific, technical and clinical testing issues.

2.2.5 Representatives of RTI and MIMEDX may, upon reasonable notice and at times
reasonably acceptable to the other Party (a) visit the facilities where the
Project is being conducted and (b) consult informally with personnel of the
other Party performing work on the Project during such visits, by telephone, by
facsimile or electronic transmission, or in any other manner as the Parties
shall agree. If requested by the other Party, RTI and MIMEDX shall cause
appropriate individuals working on the Project to be available for meetings at
the location of the facilities where such individuals are employed at times
reasonably convenient to the Party responding to such request.

2.2.6 RTI and MIMEDX shall each maintain records in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes and as
will properly reflect all work done and results achieved in the performance of
the Project (including all data in the form required under any applicable
governmental regulations). RTI and MIMEDX shall each provide the other the right
to inspect and copy all such records to the extent reasonably required



--------------------------------------------------------------------------------

Page 4

 

for the performance of its obligations under this Agreement; provided that each
Party shall maintain such records and the information of the other contained
therein in confidence in accordance with Article 4 below and shall not use such
records or information except to the extent otherwise permitted by this
Agreement.

2.3 Exclusivity of Research Engagement.

2.3.1 Allograft Tissue. During the term of this Agreement, the Parties agree
that they will not engage in research or collaborative efforts with non-parties
on matters involving: (i) NDGA treatment of musculoskeletal allograft tissue
constructs, whether with or without combination with MiMedx collagen fibers.

2.3.1.1 For purposes of Section 2.3.1.1, “musculoskeletal allograft tissue
constructs” means (i) substantially intact or minimally manipulated allograft
tissue implants comprising bone, muscle, fascia, cartilage, ligaments, tendons,
and/or menisci, and (ii) biological matrices containing demineralized bone
matrix “DBM.” The Parties recognize and agree that sterilization and/or aseptic
processing of musculoskeletal allograft tissue constructs is essential to the
creation of safe implants. As such, sterilization and/or aseptic processing of
musculoskeletal allograft tissue shall not, by itself, be deemed manipulation of
the allograft tissue.

2.3.2 This exclusivity provision does not apply to any other NDGA collagen fiber
constructs and shall not be interpreted to include stand-alone NDGA fibers that
are not in combination with either allograft tissue constructs as defined above.

3. Deliverables

The Deliverables under this Agreement are set forth in Exhibit A.

4. Confidential Information

4.1 MIMEDX Confidential Information. With respect to MIMEDX, the term
“Confidential Information” refers to its specialized and proprietary trade
secrets, formulas, processes, methods, technology, know-how, customer and vendor
information and lists, financial data, undisclosed and unreleased products, and
other items or information related to its xenograft tissue, surgical implants,
collagen for human implants, NDGA-polymerized collagen technology and any
laboratory and clinical testing and research methodologies or models that when
furnished, shown, or disclosed to RTI is designated, whether in writing or
orally (followed by a written confirmation and summary) as “Confidential,” or
which is of such nature and character that a reasonable person in the trade
would understand it to be confidential without the necessity of it being so
designated. All Confidential Information disclosed by MIMEDX, except for jointly
owned Confidential Information as set forth in Section 4.4, shall remain the
exclusive property of MIMEDX.

4.2 RTI Confidential Information. With respect to RTI, the term “Confidential
Information” refers to its specialized and proprietary trade secrets, formulas,
processes, methods,



--------------------------------------------------------------------------------

Page 5

 

technology, know-how, customer and vendor information and lists, financial data,
undisclosed and unreleased tissue lines or products, and other items or
information related to its allograft tissue, xenograft tissue, surgical
implants, collagen for human implants, associated processing and sterilization
technologies for each, and any laboratory and clinical testing and research
methodologies or models that when furnished, shown, or disclosed to MIMEDX is
designated, whether in writing or orally (followed by a written confirmation and
summary), as “Confidential,” or which is of such nature and character that a
reasonable person in the trade would understand it to be confidential without
the necessity of it being so designated. All Confidential Information disclosed
by RTI, except for jointly owned Confidential Information as set forth in
Section 4.4, shall remain the exclusive property of RTI.

4.3 Confidential ad infinitum. The Parties recognize and agree that the other
Party may possess certain trade secrets that will likely continue to have
commercial and competitive value for an indeterminate period of time, and
perhaps in perpetuity. Therefore, a Party may in its sole discretion designate
as “Confidential ad infinitum” those certain trade secrets it reasonably
believes fit such criteria. Any provision of this Agreement to the contrary not
withstanding, trade secrets must be designated orally or in writing as
“Confidential ad infinitum” at the time of disclosure. In the event of an oral
designation, the disclosing Party must confirm the designation in writing to the
receiving Party within one (1) week following disclosure. Trade secrets that are
Confidential ad infinitum shall at a minimum be given all the same protections
as Confidential Information, with certain added or heightened requirements as
further described below. Election not to designate a trade secret as
Confidential ad infinitum, or failure to so designate, shall not be deemed to
erode or abrogate a trade secret’s underlying status as Confidential
Information.

4.4 Jointly Owned Confidential Information. With respect to this Agreement, the
Project Results, negotiations between the Parties, financial and prospective
financial data, and any other information jointly generated by the Parties as a
result of this Agreement, including the existence of this Agreement and the fact
that a relationship between the Parties exists, shall be “Confidential
Information” jointly owned by the Parties. Subject to Sections 4.4 and 4.7 and
except for the use of Joint Inventions under Section 8.2.2, a Party wishing to
disclose any part of this jointly owned Confidential Information must first
obtain written permission from the other Party by contacting the designated
corporate representative for such purpose as set forth in Section 4.7.

4.5 Protection of Confidential Information. To the maximum extent permitted by
applicable law, and except as otherwise expressly permitted pursuant to any
other provision of this Agreement, RTI and MIMEDX, their employees and
consultants, agree to observe complete confidentiality with regard to the
Confidential Information; not to disclose or otherwise permit any third parson
or entity access to the Confidential Information or any portion thereof without
the other Party’s prior written permission (except that such disclosure or
access shall be permitted to an employee of the Party to the extent required by
such employee in order to perform duties consistent with the terms of this
Agreement, so long as the disclosure is not inconsistent with, where applicable,
Section 4.5.1); to ensure that the Party’s employees who



--------------------------------------------------------------------------------

Page 6

 

receive access to the Confidential Information or any portion thereof are
advised of the confidential and proprietary nature of the Confidential
Information and to ensure by agreement pursuant to Section 4.7 hereof that they
are prohibited from copying or revealing, for any purpose whatsoever, the
Confidential Information (or any part thereof) or from taking any action
prohibited under this Agreement (except that such copying or revealing shall be
permitted to an employee to the extent required by such employee in order to
perform duties not inconsistent with the terms of this Agreement); to notify the
other Party promptly and in writing of any circumstances relating to any
possession or use of the Confidential Information (or any part thereof) by any
person or entity other than those authorized under this Section 4.5; and to take
any and all other actions reasonably deemed necessary or appropriate by the
other Party from time to time to ensure the continued confidentiality and
protection of the Confidential Information.

4.5.1 Protection of Information Designated as Confidential ad infinitum. All
protection provided to Confidential Information under Section 4.5 shall apply to
trade secrets that have been designed as Confidential ad infinitum, with the
following additional items and limitations: (i) in advance of disclosure to an
employee or consultant (hereinafter “Employee”) of the receiving Party, and
regardless of whether disclosure has already been made to another Employee of
the receiving Party, the receiving Party shall identify to the disclosing Party
the Employee it wishes to receive the trade secret information; (ii) the
disclosing Party may in its sole discretion approve or disapprove of the
receiving Party’s selected Employee; (iii) the receiving Party’s act of
identifying the aforementioned selected Employee to the disclosing Party serves
as an express and/or implied warranty by the receiving Party that it has an
existing confidentiality agreement in place with the selected Employee; and
(iv) the disclosing Party may in its sole discretion require a separate
agreement between it and the receiving Party’s Employee confirming that said
Employee has read and agrees to be bound by the provisions of this Agreement
pertaining to the protection of information that is Confidential and
Confidential ad infinitum. To the extent any part of this Section 4.5.1 may be
inconsistent or deemed to conflict with any other portion of this Agreement, the
terms of this Section 4.5.1 shall control.

4.6 Survival; Remedies. The obligations and rights of the Parties under this
Article 4 shall survive any expiration or termination of this Agreement for any
reason whatsoever (including, without limitation, termination by either Party
for a material breach by the other Party of its obligations hereunder) for, in
the case of Confidential Information, a period of five (5) years, or, in the
case of trade secrets that are Confidential ad infinitum, for an initial period
of ten (10) years with options to renew the Confidential ad infinitum
designation for additional terms of five (5) years for as long as the disclosing
Party reasonably and in good faith believes such continuing status is
competitively advantageous. The disclosing Party must submit thirty (30) day
advance written notice of its intent to renew the Confidential ad infinitum
designation. Because of the unique and proprietary nature of the information
that is Confidential and/or Confidential ad infinitum, it is understood and
agreed that either Party’s remedies at law for a breach by the other Party of
its obligations under this Article 4 will be inadequate and that the
non-breaching Party shall, in the event of any such breach, be entitled to
equitable relief (including without limitation injunctive relief and specific
performance) without any requirement



--------------------------------------------------------------------------------

Page 7

 

to post a bond as condition for such relief, in addition to all other remedies
provided under this Agreement or available at law.

4.7 Publication. Neither Party shall disclose, publish, communicate, or reveal
the other Party’s Confidential Information to any third party, person,
corporation or business entity, or the employees thereof, without the express
prior written permission from the disclosing Party, and only after such other
third party, person, corporation or business entity executes a copy of this
Agreement or a similar agreement consented to by the disclosing Party. The
Parties further agree that, except as required by applicable law or a court of
competent jurisdiction, the Parties and each of its directors, officers,
employees, agents, and representatives will not disclose (publicly or to any
third party) the terms or existence of this Agreement without first obtaining
written consent from the other Party, which shall not be unreasonably withheld.
The Party seeking consent shall direct its inquiry to the other Party’s
applicable contact at:

 

Maria Steele

        

Wendy Crites-Wacker, APR

  

Senior Vice President

        

Director of Corporate Communications

  

MiMedx, Inc.

        

Regeneration Technologies, Inc.

  

1234 Airport Rd.

   or      

11621 Research Circle

  

Suite 105

        

Alachua, FL 32615

  

Destin, FL 32541

           

4.8 Obligations. Each Party agrees not to use the Confidential Information of
the other Party, including Jointly Owned Confidential Information, for any
purpose except for the purposes described above and as necessary to carry out
the terms of any business relationship between the Parties hereto. Each Party
further agrees that it will not disclose Confidential Information of the other
Party to any person other than its employees, agents or consultants who are
directly involved in the business relationship between the Parties hereto, and
only on a need-to-know basis. In the event the enhanced obligations of Sections
4.5.1 and 4.6 are applicable, those enhanced obligations shall also apply. Each
Party agrees that it will take reasonable security measures and use reasonable
care to preserve and protect the secrecy of the other Party’s Confidential
Information.

4.9 Return of Information. Upon request by the disclosing Party, the recipient
shall promptly return to the disclosing Party within ten (10) business days all
written or tangible material containing or reflecting Confidential Information
of the disclosing Party (whether prepared by the disclosing Party or otherwise),
without retaining any copies, summaries, analyses, or abstracts thereof except
that each Party’s independent outside counsel may retain one copy for attorney’s
eyes only.

4.10 No Grant or Right or License. Except as expressly set forth in this
Agreement, nothing in this Agreement shall be construed as granting any right,
title, interest or license in the Confidential Information of the disclosing
Party to the receiving Party or any other person or entity, by implication or
otherwise.



--------------------------------------------------------------------------------

Page 8

 

4.11 Mandatory Disclosures. When Confidential Information is required to be
disclosed by the receiving Party to comply with applicable laws or regulations,
or with a court or administrative order, the receiving Party shall (i) provide
to the disclosing Party, to the extent reasonably practicable, prior written
notice of such mandated disclosure and, upon request by the disclosing Party,
(ii) provide the disclosing Party, to the extent reasonably practicable,
assistance with taking all reasonable and lawful actions to obtain confidential
treatment for the Confidential Information, and (iii) take all reasonable and
practicable steps to minimize the extent of such disclosure.

4.12 Safe Harbor. The provisions of this Article 4 will not apply to information
which the receiving Party can affirmatively show:

 

  (a)

was independently developed or discovered by the receiving Party without use or
benefit of the disclosing Party’s Confidential Information, as demonstrated by
the receiving Party’s written records;

 

  (b)

is already available to the public;

 

  (c)

becomes available to the public through no fault of the receiving Party; or

 

  (d)

is independently developed by an employee or consultant of the receiving Party
who had no previous direct or indirect knowledge or benefit of the disclosures
made under this Agreement.

5. Review Meetings and Monitoring of Project

5.1 Project Managers. RTI and MIMEDX shall each designate in writing within ten
(10) days of the Effective Date one or more individuals to serve as its project
manager(s) with respect to the Project (the “Project Manager”). The role of the
Project Manager(s) for each Party shall be as follows:

 

  (a)

coordinate the collaborative research efforts for their respective Party;

 

  (b)

regularly review the Protocol and scientific objectives of the collaboration;

 

  (c)

periodically review the goals and strategy of the collaboration;

 

  (d)

facilitate the exchange of information between the Parties;

 

  (e)

receive and review deliverables under the Protocol;

 

  (f)

assist with the review of proposed publications related to the results of the
collaboration;



--------------------------------------------------------------------------------

Page 9

 

  (g)

review and allocate necessary resources, as well as determining the number and
full-time-equivalent (FTE) scientists and laboratory or other support personnel
that may be needed for the collaboration;

 

  (h)

serve as a liaison between the research team and the respective organizations;

 

  (i)

assist with determining the milestones in the collaborative process have been
met to the satisfaction of their respective organizations; and

 

  (j)

serve as the contact point through which intellectual property developed as a
result of work performed under this Agreement is routed.

In the event either Party’s Project Manager leaves the employ of such Party, is
reassigned or is unable or unwilling to perform his or her duties, he or she
shall be replaced within ten (10) business days.

5.2 Progress Meetings and Reports. Once every month during the term of the
Project (or more or less frequently as the Parties shall mutually agree in
writing) the MIMEDX Project Manager shall meet with the RTI Project Manager via
teleconferences or at a mutually agreed upon location to discuss the progress
made by MIMEDX and RTI in the performance of their obligations under this
Agreement during the preceding month. At such meeting, each Project Manager
shall prepare and submit to the other Project Manager a written report
summarizing the current status of the Project and the progress to date. Such
report shall follow a format to be reasonably agreed upon between RTI and
MIMEDX, but in any event shall specify in detail the following:

 

  (a)

a listing of any milestones met, deliverables achieved, or results found during
the prior month; and

 

  (b)

any issue or circumstance encountered, or of which the Party first learns,
during the prior month that may prevent or tend to prevent the Party from
completing any part of the Project within the time frame estimated in Exhibit A
(Statement of Work); and

 

  (c)

the estimated length of delay which may result from any such issues identified
pursuant to subparagraph (a) above; and

 

  (d)

to the best of the Party’s knowledge the cause of any such issue and the
specific steps taken or proposed to be taken by the Party to address any such
issue.

Each Party shall bear all of its own costs associated with preparing for and
attending such meetings.



--------------------------------------------------------------------------------

Page 10

 

5.3 Technical Meetings. Technical meetings shall be held during the Term of this
Agreement as may be necessary for the Parties to discharge their technical
responsibilities hereunder. Technical meetings may be conducted by telephone,
facsimile transmission or in any other manner as the Parties shall agree.
Technical meetings will address reports, coordinate the tasks and the activities
required to fulfill the Project objectives, monitor the progress of the Project
toward those objectives, and set priorities for further work.

6. Costs. Except as specified in Section 6.1, below, each Party shall bear its
own costs related to its operations and general functioning as a business
entity, including, but not limited to, obtaining, reinstating, or maintaining
all regulatory approvals and licenses.

6.1 Costs related to the performance of this Agreement shall be borne by the
respective Parties in accordance with the breakdowns of workload as set forth in
Exhibit A.

6.2 In addition to those items applicable to RTI as described in Section 6.1,
above, RTI shall direct under its discretion the prosecution of, and shall
advance the costs for, obtaining domestic and/or international intellectual
property protection on Joint Inventions for which the Parties have mutually
agreed to seek said protection, including attorneys’ fees, costs, and
maintenance fees (“IP Costs”). Subject to Section 8.2.1, RTI shall allow MIMEDX
to substantively participate on the content and filing strategy of such
intellectual property protection. RTI shall use patent counsel mutually
agreeable to the Parties. MIMEDX shall refund half of the reasonable IP Costs,
offset by its own attorney fees for IP Costs for Joint Inventions that it
mutually agrees to seek or maintain, upon written request with a copy of the
invoice evidencing such reasonable costs, with reimbursement being due and
payable thirty (30) days from the date of invoice.

6.3 In the event the Parties do not mutually agree to seek or maintain, or
continue to seek or maintain, intellectual property protection for a Joint
Invention, the non-objecting Party may choose to pursue intellectual property
protection at its own discretion and cost. The objecting Party shall cooperate
with executing documents reasonably required by the non-objecting Party in its
effort to obtain intellectual property protection.

7. Term of Agreement. The Parties agree to commence the Project upon the
Effective Date. This Agreement will expires twelve (12) months from the
Effective Date, with the option to extend the Agreement thereafter as mutually
agreed to in writing by the Parties.

7.1 Termination. Either Party can terminate the Agreement for any reason upon
one hundred eighty (180) days written notice to the other Party.

7.2 Effect of Termination or Expiration

7.2.1 Upon termination or expiration of this Agreement, neither Party shall have
any further right to commercially practice the other Party’s Confidential
Information.



--------------------------------------------------------------------------------

Page 11

 

7.2.2 Within ten (10) days following the expiration or termination of this
Agreement, each Party shall return to the other Party, or destroy, upon the
written request of the other Party, any and all Confidential Information of the
other Party in its possession and upon a Party’s request, except that each
Party’s legal counsel may retain one (1) copy of the Confidential Material. The
destruction (or delivery) of the other Party’s Confidential Information shall be
confirmed in writing to such Party by a responsible officer of the other Party.

7.2.3 The rights, responsibilities and obligations of Articles 4 and 8 shall
survive termination or expiration of this Agreement.

8. Ownership and Use of Inventions. The Parties hereby agree that, in the event
inventions are conceived and first reduced to practice during the performance of
the research conducted under this Agreement (“Inventions”), the inventorship,
and the ownership of such inventions, shall be as follows:

 

  (a)

ownership shall be determined by inventorship;

 

  (b)

inventorship shall be determined in accordance with U.S. Patent Laws;

 

  (c)

for the proper determination of inventorship, the Parties shall fully and
promptly disclose, in confidence, any and all Inventions resulting directly from
the Project or directly related to the Project Technology in writing to the
other Party.

8.1 Sole Inventions. Inventions made entirely by employees of one Party during
the performance of the research conducted under this Agreement (“Sole
Inventions”) shall be the exclusive property of the inventing Party, and shall
be handled in accordance to the internal policy of that Party, subject to
Sections 8.1.1 and 8.1.2, below. Patent protection shall be at the sole
discretion and control of the inventing Party.

8.1.1 License. The inventing Party agrees to grant to the non-Inventing Party a
non-exclusive, royalty-free, non-commercial license to Sole Inventions for
internal research purposes.

8.1.2 Right of First Refusal. If patent protection is sought for the Sole
Invention(s), the non-inventing Party shall have a right of first refusal to
license the Sole Invention on mutually agreeable terms. Unless extended by
mutual written agreement, the Parties shall have six (6) months from the date on
which negotiations were first initiated (the “Negotiation Term”) to execute a
license agreement, failing which the inventing Party may then pursue negotiating
a license agreement with a non-Party, subject to Section 8.1.2(b). Subject to
the right to exclude others found in other blocking patents of the inventing
Party, if patent protection is not sought for a Sole Invention, the inventing
Party agrees that the non-inventing Party shall be free to commercially practice
and/or allow others to practice the Sole Invention(s) without further approval
or accounting to the inventing Party.



--------------------------------------------------------------------------------

Page 12

 

8.1.2(a) Negotiation Term. The Parties agree that definitively establishing a
date on which negotiations are initiated for purposes of Section 8.1.2, above,
is essential to promoting cooperation and reducing confusion between the
Parties. Therefore, the Negotiation Term shall be formally initiated in writing
from the inventing Party to the non-inventing Party via overnight courier to the
appropriate addresses as given in Section 11.2, below. The first day of the
Negotiation Term will be established as the date on which the writing was
deposited with the overnight courier, as established by the courier’s bill of
lading or, in the case of the United States Postal Service, the postmark.

8.1.2(b) Most Favored Party. For a period of seven (7) years as measured from
the end of the Negotiation Term, or from the end of the termination or
expiration of the Agreement, whichever is longer, the inventing Party agrees not
to license the Sole Invention, if patent protection has been sought on the Sole
Invention, to a non-party without first providing the non-inventing Party with
an opportunity to match the inventing Party’s terms with the non-party. The
non-inventing Party will have ten (10) business days from the date it is first
notified of the terms between the inventing Party and non-party during which to
accept or reject the terms.

8.2 Joint Inventions. Inventions made by employees of both Parties shall be
deemed to be joint property to such Parties (“Joint Inventions”), each such
Party having an undivided equal interest in the same.

8.2.1 Patent Protection of Joint Inventions. Subject to Section 6.1, the Parties
agree to consult with one another prior to taking any action to obtain patent
protection of Joint Inventions and shall agree upon the patent filing and
prosecution strategy of said Invention. Each party agrees to cooperate in timely
completion and execution of all documents or other items necessary to further
the domestic and/or international intellectual property protection available to
the Joint Inventions.

8.2.2 Use of Joint Inventions. The Parties agree to engage in good faith
negotiations directed toward entering into an exclusive license for one of the
Parties to commercially exploit a subject Joint Invention if patent protection
is being sought for that Joint Invention. The Parties shall have one (1) year
from the date of filing (extendable by mutual written agreement of both Parties)
of a utility patent application (whether foreign or domestic), by which to
negotiate an exclusive license for use of the Joint Invention. In the event the
Parties fail to reach an agreement within the prescribed time frame, the Parties
may then pursue utilizing the Joint Invention within their legal rights,
provided, however, that within said prescribed time frame and for a period of
seven (7) years from the end of said prescribed time frame the Parties each
agree not to license the Joint Invention to a non-party without first providing
the other Party with an opportunity to match the agreed upon terms with the
non-party. The Party will have ten (10) business days from the date it is first
notified of the proposed terms between the other Party and non-party during
which to accept or reject the terms.



--------------------------------------------------------------------------------

Page 13

 

Subject to the right to exclude others found in other blocking patents or an
inventing Party, if patent protection is not sought for a Joint Invention, the
Parties shall be free to commercially practice and/or allow others to practice
the Joint Invention(s) without further approval or accounting.

8.3 Prior Inventions. Nothing contained in this Agreement shall be deemed to
grant either Party, directly or by implication, estoppel, or otherwise, any
right, title, interest or license to any patents, patent applications,
copyrights, trademarks, mask works, trade secrets or other intellectual property
owned or developed by the other Party either before or independent of this
Agreement.

9. No Third-Party Rights. Each Party warrants, represents and agrees that no
person or entity employed to aid in the performance of the Party’s obligations
hereunder shall have any right of any kind to the Project Results. The Parties
warrant, represent and agree that they have obtained or will obtain from any
person or entity rendering services in connection with the conduct of the
research and experimentation hereunder a written assignment agreement which
provides (i) that such person or entity does not have a conflict of interest and
will take appropriate steps to avoid conflicts in the future; (ii) that all
right, title and interest in and to any portion of the research and
experimentation contributed or created by such person, including copyright,
shall belong exclusively to the Party; and (iii) that any portion of the
research and experimentation contributed or created by such person or entity
shall not knowingly infringe or invade the copyright, patent, trade secret or
other proprietary rights of any third party.

10. Insurance.

The Parties will obtain and maintain comprehensive general liability insurance
with minimum limits of general and professional liability insurance for
$1,000,000 / $3,000,000, respectively, per incident and aggregate. The Parties
shall provide, or shall cause their insurance provider to provide, a certificate
of insurance to the other Party upon request.

11. Miscellaneous.

11.1 Remedies Cumulative. Except as specifically provided herein, no remedy made
available to either Party hereunder is intended to be exclusive of any other
remedy, and each and every remedy shall be cumulative and shall be in addition
to every other remedy provided hereunder or available at law or in equity.

11.2 Notices. Any notice, report, or consent required or permitted by this
Agreement to be given or delivered, shall be in writing and shall be deemed
given or delivered if delivered in person, sent by courier, expedited delivery
service, registered or certified mail, postage prepaid, return receipt
requested, or by telecopy (if confirmed), as follows:



--------------------------------------------------------------------------------

Page 14

 

RTI

     

MIMEDX

  

Tom Rose

     

Maria Steele

  

CFO

     

Senior Vice President

  

Regeneration Technologies, Inc.

     

MiMedx, Inc.

  

11621 Research Circle

     

1234 Airport Rd., Suite 105

  

Post Office Boxes 2650

     

Destin, Florida 32541

  

Alachua, Florida 32616-2650

     

Fax: (850) 650-2213

  

Fax: (386) 462-3821

        

With a copy to:

     

With a copy to:

  

Corporate Counsel

     

J. Richardson, Esq.

  

Regeneration Technologies, Inc.

     

Myers, Bigel, Sibley & Sajovec, P.A.

11621 Research Circle

     

4140 Parklake, Ave.

  

Post Office Box 2650

     

Suite 600

  

Alachua, FL 32616-2650

     

Raleigh, NC 27627

  

Fax: (386) 462-1836

     

Fax: (914) 854-1401

  

11.3 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

11.4 Waivers. Performance of any obligations required of a Party hereunder may
be waived only by a written waiver signed by the other Party, which waiver shall
be effective only with respect to the specific obligations described therein.

11.5 Assignment. Neither Party may assign this Agreement or any of its rights or
obligations hereunder (including without limitation rights and duties of
performance) to any third party, and this Agreement may not be involuntarily
assigned or assigned by operation of law, without the prior written consent of
the other Party hereto, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, this Agreement and the rights, interests and
obligations hereunder may be assigned by RTI or MIMEDX (the “Assignor”) to any
entity (i) which owns all of the Assignor’s issued and outstanding voting stock,
(ii) of which Assignor owns all of the issued and outstanding voting stock,
(iii) which acquires substantially all of Assignor’s operating assets or
(iv) into which Assignor is merged or reorganized pursuant to any plan of merger
or reorganization; provided, however, that notwithstanding any such assignment,
Assignor shall remain liable for the performance of all of its obligations
hereunder.

11.6 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and
supersedes and cancels all prior agreements, communications and understandings,
whether written or oral. This agreement may not be modified or amended except by
an instrument in writing signed by both of the Parties hereto.



--------------------------------------------------------------------------------

Page 15

 

11.7 Severability. Should any part or provision of this Agreement be found
invalid or held unenforceable, the remainder shall remain valid and in full
force. The Parties agree to negotiate in good faith amendment of such part or
provision in a manner consistent with the intention of the Parties as expressed
in this Agreement.

11.8 Independent Contractors. Nothing contained in this Agreement shall be
construed as creating a joint venture, partnership or employment relationship
between the Parties hereto. Except as specified herein, neither Party shall have
the right, power or implied authority to create any obligation or duty, express
or implied, on behalf of the other Party hereto.

11.9 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of Florida.

11.10 Indemnification. Except as otherwise expressly provided herein, each Party
agrees to indemnify and hold the other harmless from and against any and all
claims, demands, loss, damage or costs (including attorneys’ fees) arising out
of or incurred in connection with any claim by a third Party which is
inconsistent with or in breach of any of the covenants, warranties or
representations made by the indemnifying Party hereunder.

11.11 Dispute Resolution. In case any dispute shall arise with respect to
matters which cannot be resolved within a reasonable period of time, the Chief
Executive Officers shall meet to attempt to resolve the matter prior to either
Party taking any legal or other action in respect thereof. If the Chief
Executive Officers are unable to resolve any such dispute, such dispute shall be
settled pursuant to final and binding arbitration administered by the American
Arbitration Association, conducted by a panel of three (3) arbitrators
(consisting of one arbitrator selected by each of the Parties and agreed to by
the other Party, and a third arbitrator selected by the other arbitrators who
will act as chair of the proceedings) in the State of Florida and judgment upon
the award may be entered in any court having jurisdiction thereof. For purposes
of clarification, the Parties agree neither to initiate nor to reopen any
disputed matter in a court proceeding following arbitration buy may use the
assistance of the courts only to enforce any arbitration award. The Parties
shall equally share the out-of-pocket costs of said arbitration, including the
fees for the arbitrator, except that each Party shall pay its respective
expenses for legal representation and expert witnesses, if any.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

Page 16

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the date first above written.

 

Regeneration Technologies, Inc.

   

MiMedx, Inc.

By:

 

/s/ Thomas F. Rose

    By:  

/s/ M. G. Steele

 

     Thomas F. Rose, CFO

     

        Maria Steele, Sr. VP

 

10/31/07

     

11/01/07

 

    Date

     

        (Effective Date)



--------------------------------------------------------------------------------

Page 17

 

EXHIBIT A

Collaborative Research and Evaluation Plan:

MiMedx and Regeneration Technologies

Statement Of Work

This is a Statement of Work for the Collaborative Research and Evaluation
Agreement (“Agreement”) between Regeneration Technologies, Inc. (RTI) and
MiMedx, Inc. (MiMedx). There are two main goals of this research collaboration.
This first research goal will focus on the effects of NDGA cross-linking of
certain human tissue forms. Evaluation parameters for this goal would include
biomechanics, biodegradability and biocompatibility. The second research goal
would focus on the effects of RTI’s BioCleanse® Tissue Sterilization process on
the NDGA cross-linked extruded fibers in terms of sterility, biomechanics and
biocompatibility. Positive results from studies directed toward either goal
could result in a number of final marketable graft or implant configurations.
Future studies with additional research questions, or other aspects of NDGA
crosslinking technology, are outside the scope of this Statement of Work, unless
amended by mutual written agreement of the Parties.

As outlined below in the research plan, each Party is responsible for certain
aspects of this work. The research plan also describes the deliverables expected
from the resulting research. The scope of work for this Statement of Work and
the Agreement to which it is attached may be amended in accordance with the
terms of the Agreement. Any further work beyond the scope of this Statement Of
Work may require a joint Co-Development Agreement, or other type of agreement as
may be dictated by the circumstances, to be negotiated in good faith between the
Parties at a later date.

Research Plan:

 

1)

Effects of NDGA on Human Allograft Tissue Constructs:

Goal: To evaluate and develop a protocol for treating certain human tissue forms
with NDGA. This is foundational work, prerequisite to any potential future
development project which might focus on developing marketable human cellular
and tissue based products (HCT/P’s) or medical devices using the NDGA
cross-linking technology together with RTI’s proprietary technology.

Scope: To obtain biomechanical, biodegradability and biocompatibility data on
the use of NDGA cross-linking of whole human allograft tissue constructs.
Biomechanical measurements will consider standard RTI protocol with 1000 loading
cycles and pull to failure. Stiffness, elongation during cycling, load and
strain at failure will be estimated from stress-strain curves. Biodegradability
will be performed using standard collagenase digestion to determine % of
digested collagen after exposure to enzyme. Biocompatibility will be assessed by
implantation of crosslinked vs. non-crosslinked tissue subcutaneously in rat,
and looking for the extent and type of inflammatory response after 4 to 6 weeks.
Both tendon and pericardium data would include in vitro and in vivo analyses.
Possible other tissue forms of interest could include



--------------------------------------------------------------------------------

Page 18

 

crosslinked configurations of other collagenous scaffolds produced by RTI, e.g.
collagen membranes, sponges or gels with or without added Demineralized Bone
Matrix (DBM).

Costs of Proposed Study: It is understood that each party will be responsible
for their own costs incurred during this study in accordance with the terms of
the Agreement. RTI will be responsible for the costs of retrieving and shipping
the cadaveric tissue to MiMedx. All costs associated with NDGA cross-linking of
the human allograft tissue constructs will be the responsibility of MiMedx. All
costs associated with biomechanical testing and in vivo characterization in the
rat subcutaneous implantation model will be the responsibility of RTI. Any
remaining costs per task shall be the responsibility of the party performing the
task.

Breakdown of Workload:

 

Task

 

RTI

 

MiMedx

Tissue retrieval from cadaveric material (human allograft tissue)

  X  

Shipment of tissue to MiMedx

  X  

NDGA cross-linking of tissues received

    X

Shipment of cross-linked tissues to RTI

    X

Biomechanical testing and analysis

  X  

Biocompatibility testing and analysis

  X  

Biodegradability testing and analysis

  X  

Timelines: Work is expected to begin during November, 2007 and is expected to
take about 6 to 9 months to complete. Each party agrees to use commercially
reasonable efforts to advance the work.

Breakdown of Deliverables:

 

Deliverable

 

RTI

 

MiMedx

Protocol for NDGA cross-linking of human allograft tissue constructs

    X

Report on results from in vitro assays

  X   X

Report on results from in vivo assays

  X  

Development plan for NDGA cross-linking of human allograft tissue constructs in
orthopedic settings

  X   X

 

2)

Effects of BioCleanse on NDGA cross-linked extruded collagen fibers:

Goal: To create a protocol for BioCleanse® Tissue Sterilization Process
treatment of NDGA cross-linked extruded collagen fibers. This is foundational
work, prerequisite to any potential future development project which might focus
on developing marketable HCT/P’s or medical



--------------------------------------------------------------------------------

Page 19

 

devices using the NDGA cross-linking technology together with the BioCleanse®
Tissue Sterilization Process.

Scope: To explore the potential of RTI’s existing BioCleanse® Tissue
Sterilization Process to sterilize NDGA cross-linked extruded collagen fibers
and to obtain biomechanical and biocompatibility data on NDGA cross-linked
extruded collagen fibers. Data would include in vitro and in vivo analyses. The
in vivo studies would include subcutaneous implantation into rats.

Costs of Proposed Study: It is understood that each party will be responsible
for their own costs incurred during this study in accordance with the Agreement.
All costs associated with producing NDGA cross-linked collagen fibers will be
the responsibility of MiMedx. All costs associated with the BioCleanse® Tissue
Sterilization Process, as well as in vitro and in vivo characterization in the
rat subcutaneous implantation model will be the responsibility of RTI. Any
remaining costs per task shall be the responsibility of the party performing the
task.

Breakdown of Workload:

 

Task

 

RTI

 

MiMedx

NDGA cross-linking of extruded fibers

    X

Shipment of NDGA cross-linked extruded fibers to RTI

    X

BioCleanse® processing of fibers

  X  

Biomechanical testing and analysis

    X

Biocompatibility testing and analysis

  X  

Timelines: Work is expected to begin during November, 2007 and is expected to
take about 6 to 9 months to complete. Each party agrees to use commercially
reasonable efforts to advance the work.

Deliverables:

 

Deliverable

 

RTI

 

MiMedx

Protocol for treating extruded fibers with BioCleanse process

  X  

Report on results from in vitro assays

  X   X

Report on results from in vivo assays

  X  

Development plan for BioCleanse treated extruded fibers for marketable products

  X   X

To the extent any provision of this Exhibit A may conflict with the Agreement,
the terms of the Agreement will control.